Citation Nr: 1745802	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-34 019	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a spinal cord injury (claimed as leaking spinal cord).

2. Entitlement to service connection for traumatic brain injury (TBI) (claimed as a head injury with loss of consciousness).

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Katrina Washington, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a March 2017 video conference hearing.  A transcript of that proceeding is associated with the claims file.

The Veteran also appealed the issues of service connection for anxiety disorder (claimed as sleep problems), epilepsy (claimed as a seizure disorder), and headaches.  However, a December 2014 rating decision granted service connection for those conditions.  Therefore, those issues are not before the Board.  


FINDING OF FACT

On the record during a March 2017 Board hearing, and prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal of all issues before the Board.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of all issues before the Board by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on the record during the March 2017 Board hearing, the Veteran withdrew his appeal of all issues before the Board.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


